

EXHIBIT 10.6


CONFIDENTIAL


Sent by DHL and anticipated by pdf


LivaNova PLC
Via Benigno Crespi, 17
Italy, 20159 Milano
Facsimile no.: +39 0269969513


To the attention of Maurizio Borelli, Director Treasury




Sorin Group Italia S.r.l.
Via Benigno Crespi,17
Italy, 20159 Milano
Facsimile no.: + 39 02 69969513


To the attention of the Finance Manager


JUOPS/SEE/RIG/mf no. 2020-0787
EIB – Corporate Use


Luxembourg, 21 aprile 2020




Subject:
GRUPPO SORIN R&D

(FI 83.445 - SERAPIS 2013-0335)
Finance Contract entered into by and between (i) the European Investment Bank
and (ii) Sorin S.p.A., Sorin Group Italia S.r.l. and Sorin CRM S.A.S on 6 May
2014 in Luxembourg, as subsequently amended on 2 October 2015, 26 April 2018 and
6 June 2019 (the "Finance Contract 83.445")


LIVANOVA R&D
(FI 86.677 - SERAPIS 2016-0607)
Finance Contract entered into by and between (i) the European Investment Bank
and (ii) Sorin Group Italia S.r.l., Sorin CRM S.A.S and LivaNova PLC on 21 June
2017 in Milan, on 23 June 2017 in Clamart, on 27 June 2017 in London and on 29
June 2017 in Luxembourg, as subsequently amended on 26 April 2008 and on 6 June
2019 (the "Finance Contract 86.677")


(the Finance Contract 83.445 and the Finance Contract 86.677 jointly referred to
as the “Finance Contracts”)


Amendment No. 4 to Finance Contract 83.445 and Amendment No. 3 to Finance
Contract 86.677


Dear Sirs,


reference is made to:
(i)
the Finance Contracts as defined above;

(ii)
your email dated 30 March 2020.



1.
INTERPRETATION







--------------------------------------------------------------------------------




Unless otherwise defined, capitalised terms used in this letter have the same
meaning attributed to them in the Finance Contracts. References to Articles in
this letter are references to Articles in the Finance Contracts.


In this letter, “Effective Date” means the date on which the Bank confirms to
the Borrower in writing (including by electronic mail or other electronic means)
that the Bank has received in a form and substance satisfactory to it: (i) two
(2) originals of this letter duly countersigned on behalf of the Borrowers,
together with a certified copy of the relevant authority of signatories, unless
otherwise already provided, and a copy of any other authorisation or other
document, opinion or assurance which the Bank considers to be necessary or
desirable (if it has notified the Borrowers accordingly) in connection with the
entry into and performance of the transaction contemplated by this letter or for
the validity and enforceability of this letter.


2.
AMENDMENTS TO THE FINANCE CONTRACT



With effect from the Effective Date, each of the Finance Contracts shall be
amended as set out below:


Changes in Definitions


In paragraph (b) (Definitions) of the section titled “INTERPRETATIONS AND
DEFINITIONS” the definition of “Non Recurring Items” shall be amended by
inserting the following text immediately after the words “until the end of loan
life (2026)”:


“with the sole exception of the Test Period ending on 30 June 2020, in relation
to which the 35% cap shall not apply”.


Changes in Schedule E – FINANCIAL RATIOS


a)
Paragraph (a) entitled “Consolidated Financial Indebtedness to Consolidated
EBITDA” shall be amended by inserting the following text immediately after the
last sentence of such paragraph:



“By way of derogation from the above mentioned 2.50 maximum threshold, the
Parties agree that at the Accounting Dates of 30 June 2020 and 31 December 2020
the Consolidated Net Financial Indebtedness shall have to be not more than 3.50x
times the Consolidated EBITDA for the Test Periods ending on such Accounting
Dates.”


b)
Paragraph (c) entitled “Consolidated EBITDA to Consolidated Total Net Interest
Payable” shall be amended by inserting the following text immediately after the
last sentence of such paragraph:



“By way of derogation from the above mentioned 6.30 minimum threshold, the
Parties agree that for the Test Periods ending on 30 June 2020 and on 31
December 2020 the Consolidated EBITDA shall have to be not lower than 5.00x
times the Consolidated Total Net Interest Payable for that Test Period.”


3.
CONTINUING OBLIGATIONS



The provisions of the Finance Contracts shall, save as amended by this letter,
continue in full force and effect. The Borrowers acknowledge and agree that,
other than as expressly set out and agreed hereby, this letter does not
constitute a waiver granted by the Bank or amendment of any other term or
condition of the Finance Contracts. The Bank reserves any and all contractual
and legal rights it has under the Finance Contracts and the applicable law.


The Borrowers shall, at the request of the Bank and at its own expense, do all
such acts and things necessary or desirable to give effect to the amendments
effected or to be effected pursuant to this letter.


4.
GOVERNING LAW AND JURISDICTION





2

--------------------------------------------------------------------------------




This letter shall be governed by English laws and the parties hereto submit to
the jurisdiction of the courts of England.


5.
THIRD PARTY RIGHTS



A person who is not a party to this agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this agreement.


6.
COUNTERPARTS



This letter may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument. Each counterpart is an
original, but all counterparts shall together constitute one and the same
instrument.




If you are in agreement with the above, please have two (2) originals of this
letter returned to the Bank, to the attention of Mrs. Angela Iacomucci (e-mail:
a.iacomucci@eib.org) and Mrs. Roxana Gherca (e-mail: r.gherca@eib.org ),
initialled in each page, dated and duly signed in the name and on behalf of
Sorin Group Italia S.r.l. and LivaNova PLC together with a certified copy of the
relevant authority of signatories, unless otherwise already provided, by and not
later than thirty (30) days from the receipt of this letter. After such date,
the Bank reserves the right, at its discretion, by notice to the Borrowers, to
confirm whether acceptance of this letter by the Borrowers is considered as
validly given by the Borrowers.


Yours faithfully,
EUROPEAN INVESTMENT BANK




/s/ Roy E. Stuart
/s/ A. Gagnato
R. Stuart
A. Gagnato
Head of Division
Legal Counsel







Acknowledged and agreed for and on behalf of,
LivaNova PLC






/s/ Thad Huston                
Thad Huston, Chief Financial Officer


Date: 21/4/2020




Acknowledged and agreed for and on behalf of,
Sorin Group Italia S.r.l.






/s/ Piero Vecchi                
Piero Vecchi, Director


Date: 21/4/2020




3